IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


TIMOTHY AND DEBRA CLARKE, H/W          : No. 588 EAL 2014
                                       :
                                       :
           v.                          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
MMG INSURANCE COMPANY AND F.           :
FREDERICK BREUNINGER & SON             :
INSURANCE, INC.                        :
                                       :
                                       :
PETITION OF: MMG INSURANCE             :
COMPANY                                :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.